ACCEPTED
                                                                                                    03-14-00765-CV
                                                                                                           3862091
                                                                                          THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                               1/22/2015 1:23:57 PM
                                                                                                  JEFFREY D. KYLE
                                                                                                             CLERK
                                      No. 03-14-00765-CV

            IN THE COURT OF APPEALS FOR THE THIRD DISTRICT OF TEXAS
                                                                                 FILED IN
                                                                          3rd COURT OF APPEALS
                                       AUSTIN, TEXAS                          AUSTIN, TEXAS
                                                                          1/22/2015 1:23:57 PM
                                                                            JEFFREY D. KYLE
                                                                                  Clerk
                                  NANCY JO RODRIGUEZ,

                                           Appellant,

                                               vs.

            THE WALGREEN COMPANY AND SARA ELIZABETH MCGUIRE,

                                           Appellees



            On Appeal from the 419th Judicial District Court of Travis County, Texas
                          Trial Court Cause No. D-1-14-GN-000903
                        The Honorable Gus J. Strauss, Judge Presiding




UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

       COMES NOW Appellant NANCY JO RODRIGUEZ and files this her first Unopposed

Motion for Extension of Time to Appellant’s Brief, and shows the Court as follows:

1.     Appellant is Nancy Jo Rodriguez. Appellees are The Walgreen Company and Sara

       Elizabeth McGuire.

2.     Appellant’s brief is due January 26, 2015.

3.     On January 11, 2015, counsel for Rodriguez contacted counsel for The Walgreen

Company and Sara Elizabeth McGuire, and Appellees are unopposed to this motion. Appellant

and Appellee entered into an agreement to extend Appellant’s time to file her brief to February

23, 2015.
4.      This is Appellant’s first request to extend the time to file Appellant’s brief.

5.      Counsel for Appellant seeks an extension of time because of his busy trial schedule,

including preparing for trial on February 2, 2015, in the case of Donna Libonati, Individually and

as Next Friend of Alexa Lingo, a Minor Child v. Travis Campbell, D.D.S. and 380 Family

Dentistry, Cause No. 199-04519-2012 in the 199th District Court, Collin County, Texas. In

addition to preparing for other trials, he is preparing an Appellee Brief in Cause No. 03-14-

00717-CV in the Third Court of Appeals, which concerns denial of a Motion to Dismiss based

on Chapter 74 objections filed by Vivek Goswami, M.D. And Austin Heart, PLLC in Nancy Jo

Rodriguez v. Vivek Goswami, M.D., Austin Heart, PLLC, The Walgreen Company, and Sara

Elizabeth McGuire, Cause No. D-1-14-GN-000903, in the District Court of Travis County, 419th

Judicial District.

                                              PRAYER

        Appellant prays that the Court grant her Unopposed Motion to Extend Time to file her

brief until February 23, 2015.

                                               Respectfully submitted,


                                               L. Todd Kelly
                                               State Bar No. 24035049
                                               THE CARLSON LAW FIRM, P.C.
                                               11606 N. IH-35
                                               Austin, Texas 78753
                                               (512) 346-5688
                                               (512) 719-4362 (Fax)
                                               Tkelly@carlsonattorneys.com



                                                  /s/ L. Todd Kelly

                                               ATTORNEY FOR APPELLANT
                            CERTIFICATE OF CONFERENCE

         I hereby certify that on January 11, 2015, my office contacted Cynthia Day Grimes,
attorney for Appellant, and she is unopposed to Appellant’s First Motion for Extension of Time
to file Appellant’s Brief.

                                                      /s/ L. Todd Kelly

                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been forwarded to the
following in accordance with the Texas Rules on the 22nd day of January, 2015.

       Electronic Transmission:
       Cynthia Day Grimes
       Cynthia.grimes@strasburger.com
       Strasburger & Price, LLP
       2301 Broadway
       San Antonio, Texas 78215

       Attorney for The Walgreen Co. and
       Sara Elizabeth McGuire


                                                      /s/ L. Todd Kelly